OFFICE           OF THE ATTORNEY GENERAL                             OF TEXAS
                                                 AUSTIN
 GROVER        SELLERS
 ArroRNrr       GrrrCRAL




                                                                               opillloa NO. O-7509
                                                                               Be: frruonoo or revenue
                                                                                     boade tit&e    at
                                                                                      8ohOOldir 0 und*r
                                                                                      EF         0-qr0r
                                                                                               F




                                                                             dttqtom,‘&her
                                                                          #kbmmdoaoughto
                                                                           natiag of am mt-
                                                                        of 4 kalor     co teaahorr?
                                                                        0 oonstraed; it would,
                                                                        poadont   8Qhool dieriot
                                         IQ or eomplyine
                                                       withthe toru of
                  Alaale 2797 of tb                             RoViMd Cirll            8tealter   ma
                  th e ~tbbJ ma r t
                                  loonoado8l
                                           to rush8ehooldir-
                              .




.,^ _-........,_._.^., .- _” -- -^..---. .-_ .-   _--.--.._.. -.. . . ..~.... ..-..
316
 .,
 ..!




       f
.                                                         317

    nomPabl0
          Y. er a&u - pqa 3

        sotto k 6eartPaed
                       in thotrul408tHDSO,
        butuotoboboU,Urpplyia&
        8on8oPtbing8bit&pwklnd
        88@ M M 0
                lDW P ltd.
             It ir o b vio ath
                             r a tea
                                 t   & erhr o’w8uo inDe
       awl*tQ4tortPummsr    0 iapFovount8wedfofrth-




    FIRST ASSISTAET